FILED
                            NOT FOR PUBLICATION                               OCT 22 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JOSE LUCIO BARILLAS, aka Jose Lucio               No. 09-72528
Barillas Portillo,
                                                  Agency No. A072-438-417
              Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                            Submitted October 19, 2010 **
                              San Francisco, California

Before: O’SCANNLAIN, TALLMAN, and BEA, Circuit Judges.

       Jose Lucio Barillas, a native and citizen of El Salvador, petitions pro se for

review of the decision of the Board of Immigration Appeals which dismissed his

appeal from the immigration judge’s denial of his applications for asylum,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, relief under the Convention Against Torture, and

cancellation of removal.

      We reject Lucio Barillas’ claim that he is eligible for asylum based on his

membership in a particular social group, namely persons who suffer persecution

due to the El Salvador government’s inability to control gangs. See Santos-Lemus

v. Mukasey, 542 F.3d 738, 745-46 (9th Cir. 2008) (rejecting as a social group

“young men in El Salvador resisting gang violence”). We also reject Lucio

Barillas’ asylum political opinion claim based on his resistance to the gangs. See

INS v. Elias-Zacarias, 502 U.S. 478, 482-84 (1992); Barrios v. Holder, 581 F.3d

849, 854-56 (9th Cir. 2009). Because Lucio Barillas failed to demonstrate that he

was persecuted on account of a protected ground, we uphold the agency’s denial of

his asylum and withholding of removal claims. Id. at 856.

      Lucio Barillas also claims that the IJ failed to provide him with a full and

fair hearing of his claims by denying him the right to continue his testimony and

present his case. The record, however, does not support petitioner’s claim. See

Cinapian v. Holder, 567 F.3d 1067, 1073 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          2                                     09-72528